               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiffs,                           4:18CR3088

    vs.
                                                         ORDER
ERIC BERINGER,

                 Defendants.


    IT IS ORDERED:

    1)    Defendant’s motion for temporary modification of pretrial release,
          (Filing No. 526), is granted.

    2)    Defendant is permitted to travel to Winnemucca, Nevada from the
          dates of May 24, 2019 to June 3, 2019.

    3)    On or before May 17, 2019, Defendant shall provide information to
          pretrial services outlining contact numbers, and his transportation
          and lodging arrangements for the trip.

    Dated this 9th day of May, 2019.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
